Citation Nr: 0424005	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-02 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1954 to 
October 1957.  He died in October 2002; the appellant is his 
surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for the cause of 
the veteran's death.  

The 38 U.S.C.A. § 1151 issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  According to the certificate of death, the appellant's 
spouse died in October 2000 from a cerebral edema due to a 
subdural hematoma, with severe coronary artery disease as a 
significant condition contributing to his death.

2.  Service connection was in effect for coronary artery 
disease secondary to nicotine dependence at the time of the 
veteran's death.

3.  There is no evidence of record that the veteran was 
exposed to ionizing radiation in service.

4.  The record contains no indication that the veteran's 
death was proximately due to or the result of a service-
connected disease or injury.



CONCLUSIONS OF LAW

1.  The veteran's death will not be considered service-
connected because it resulted from a disease attributable to 
the veteran's use of tobacco products during service.  38 
U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2003).  

2.  The veteran's coronary artery disease was not incurred in 
service due to ionizing radiation.  38 C.F.R. § 3.311(b)(1) & 
(2) (2003).

3.  A service-connected disability did not cause or 
contribute substantially or materially to cause death.  
38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309, 3.312 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003), are examined.

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Additionally, VA must indicate which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
This was accomplished for the pending case in a VCAA letter 
issued in August 2001 for a cause of death service connection 
claim based on radiation exposure, and in the alternative, 
direct incurrence of the disability in service.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) has been replaced by Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004).  In the latter decision, the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Notably, in reviewing AOJ determinations on appeal there is a 
requirement to review the evidence of record on a de novo 
basis.  Thus, it is appropriate to consider whether the 
failure to provide a pre-AOJ initial adjudication VCAA notice 
constitutes harmless error, especially because an AOJ 
determination that is "affirmed" is subsumed by the 
appellate decision and becomes the single and sole decision 
of the Secretary in the matter under consideration.  See 
38 C.F.R. § 20.1104.  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

Here, any defect with respect to the timing of the August 
2001 VCAA notice is harmless.  A review of the record 
illustrates that the February 2001 rating decision was based 
on a purely legal matter, such that due to the Veterans 
Benefits Act of 1998 the appellant had no reasonable 
possibility of substantiating her claim.  Thereafter, via a 
March 2001 statement, the appellant raised a different theory 
of entitlement concerning in-service radiation exposure.  
Thus, the RO sent the August 2001 VCAA notice addressing the 
new theory, as well as the regulations concerning cause of 
death claims.  The VCAA notice was provided by the RO prior 
to the transfer and certification of the veteran's case to 
the Board, and the content of the notice complied with 
regulation.  It is also noted that after providing the 
appellant the August 2001 VCAA notice and affording her the 
opportunity to respond, the RO reconsidered the appellant's 
claim based on all of the evidence of record via the December 
2002 statement of the case, and a June 2003 supplemental 
statement of the case (SSOC).  Additionally, after a personal 
hearing, the RO reexamined the case again in a March 2004 
SSOC.  Moreover, the RO generally advised the appellant to 
submit any evidence in support of her claim that she had in 
her possession.  Therefore, deciding the appeal is not 
prejudicial to the claimant.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the RO requested the veteran's service medical 
records in February 1978.  The response returned from the 
National Personnel Records Center (NPRC) was that no medical 
records were on file, due to a fire.  This is corroborated by 
another records request in October 2000 seeking service 
personnel records and other forms for exposure to radiation-
again the NPRC noted that the records were fire related.  
Other medical records on file include historical records from 
1976 onwards that were relevant for the veteran's claims over 
the years, several 1997 letters from Dr. Capos, an October 
1998 VA examination report, treatment reports from Mercy 
General Hospital from February to September 1999, October 
2000 emergency room records from the Rideout General 
Hospital, and an October 2000 autopsy report.  

Under VCAA, the duty to assist also includes obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  An opinion is necessary if the record:  (a) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury or disease in service; and (c) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).  The requirements set forth in 
paragraph (c) could be satisfied by competent evidence 
showing post-service treatment for a condition or other 
possible association with military service.

In this case, the record fails to establish that the veteran 
suffered "an event, injury or disease in service" as it 
relates to the cause of his death.  Under these 
circumstances, any opinion on whether a disability is linked 
to service would be speculative.  Thus, the Board finds that 
a VA medical opinion is not necessary to make a decision on 
the appellant's claim.

Furthermore, as detailed below, VA appropriately developed 
the appellant's radiation claim.  For all the foregoing 
reasons, VA's duties to the veteran have been fulfilled for 
this appeal.


I.  Facts

As noted above, there are no service medical records to 
review.  In January 1978, the veteran initially applied for 
pension benefits. The first submitted medical evidence of 
record from Dr. Pieters of the UCD Sacramento Medical Center 
Outpatient Department is dated May 1976.  Dr. Pieters 
recounted that the veteran was a 39-year-old truck drive, who 
presented with a three to four year history of exertional 
chest discomfort that had been increasing over the last three 
months.  The pain had a typical anginal pattern in that it 
started in the substernal area and proceeded to radiate into 
the left shoulder and arm with increased exertion.  Dr. 
Pieters noted a strong family history of premature coronary 
artery disease-two brothers ages 37 and 31 were both thought 
to have angina pectoris, and both parents died of coronary 
artery disease, the mother at age 53 and the father at age 74 
(another part of the record reports that the mother died at 
58).  Risk factors were noted as mild obesity and cigarette 
smoking.  The veteran was diagnosed as having angina pectoris 
on the basis of occlusive coronary vascular disease.  
Thereafter, the veteran underwent coronary bypass surgery 
with placement of single sapenous vein grafts to circumflex 
marginal branch, left anterior descending artery, and right 
coronary artery.  

In May 1988, the veteran filed a service connection claim for 
heart disease, based on exposure to atmospheric detonation of 
a nuclear device in 1957 while he was stationed at Camp Irwin 
near Nevada.  In September 1988, the claim was denied on the 
basis that heart disease was not a radiogenic disease.

In May 1990, the veteran sought to reopen the service 
connection claim, and noted that he had undergone a second 
heart surgery in July 1988.  The veteran submitted numerous 
medical records that pre-dated his claim to reopen:  In 1987, 
the veteran was admitted to the Rideout Memorial Hospital to 
rule out a myocardial infarction, and his family history was 
strongly positive for coronary artery disease and premature 
myocardial infarction.  It was noted that the veteran smoked 
heavily in the past, and currently smoked a half to one pack 
a day.  The diagnosis noted current unstable angina.  A May 
1987 radiology report from the Fremont Medical Center noted 
that the presence of ischemic change involving the apex and 
posteriolateral wall.  In July 1988, the veteran underwent a 
right and left heart catherization and coronary angiography.  

In September 1990, the RO declined to reopen the veteran's 
service connection claim based on the preceding evidence.  In 
June 1992, the veteran elected to have his radiation claim 
readjudicated based on a recent court ruling at that time, 
contingent upon an attorney being retained for representation 
as required by law.  A July 1993 letter from VA indicated 
that the veteran had not retained an attorney.  

In September 1993, the veteran applied to reopen the claim of 
service connection for cardiovascular disorders and heart 
disease caused by tobacco use, which was "encouraged and 
promoted by the military during my term of service."  A 
month later the veteran submitted a statement in support of 
his claim "due to the effects of smoking tobacco products," 
such that his physician had recently informed him of scar 
tissue on the lungs.  The appellant, as the veteran's spouse, 
also submitted a statement that the problems with heart 
disease had been going on for seventeen years from March 
1976.  The veteran submitted additional medical records from 
the Rideout Memorial Hospital and Dr. Capos of Yuba City in 
the early 1990's detailing the continued heart disorder:  In 
1990, two years after the second coronary bypass surgery, the 
veteran's exercise tolerance deteriorated, and in 1991 he had 
heart failure problems, and an exercise examination revealed 
serious exercise intolerance.

Thereafter, in September 1995, the veteran submitted another 
statement concerning the basis of the service connection 
claim for heart disease:  "Please note that while I am of 
the opinion that the smoking exacerbated this condition, it 
is nonetheless my strong contention that although I had no 
history of a heart problem, this condition manifested while I 
was in the military."  The veteran stated that the heart 
problem was aggravated by the normal strenuous course of 
basic training with running, jumping, push-ups, and climbing.  
He also stated that the food served was high in fat and 
cholesterol.  The veteran submitted a letter from Dr. Capos 
that noted a severe left carotid stenosis was detected, and 
an angiogram showed a 95% stenosis of the left internal 
carotid.  Dr. Capos note that the veteran did smoke in the 
military, but ascribing the ills of the veteran to a past 
history of smoking was wrong, deceptive, inaccurate, and 
misleading.  Rather, based on the veteran's history, Dr. 
Capos believed that much of the arteriosclerosis was related 
to factors that were inherited and were just beginning to be 
understood by vascular specialists.  The veteran developed 
blockage of the carotid artery on the left side of the neck 
during the 1988-1994 period when he was not smoking and on a 
low fat diet.  Dr. Capos noted that all the factors causing 
arteriosclerosis were not known, and the veteran did have in 
his biology many of the unknown factors causing blockage of 
the arteries. 

In May 1996, the RO declined to reopen the service connection 
claim.  The veteran submitted a January 1997 statement that 
the angina had incurred during active duty due to the 
symptoms of heartburn, but the medics treated him merely for 
what they thought was indigestion on numerous occasions.  The 
veteran opined that fatty foods and stress of military 
service were risk factors that caused arteriosclerosis.  In 
1997, Dr. Capos submitted a letter recognizing that he had 
been treating the veteran since 1998, that the veteran 
received definite radiation exposure in Nevada in 1957, and 
that he developed atherosclerotic disease requiring bypass 
surgery.  

In a March 1998 statement, the veteran asserted he did not 
smoke before entering service, and that cigarettes were 
issued with his rations.  Dr. Capos filled out a medical 
certificate for a tobacco-related claim noting that the 
diagnosis of arteriosclerosis was due in part to a 
combination of in-service tobacco use and post-service 
exposure due to nicotine dependence.  

In October 1998, the veteran underwent a VA examination, and 
the examiner opined that the veteran's nicotine dependence 
was incurred in service, and that medical science established 
a strong connection between cigarette smoking and subsequent 
development of coronary artery disease.  In November 1998, 
the RO granted service connection for coronary artery disease 
based on the veteran's September 1993 claim, and evaluated 
the disability as 100 percent disabling.  

In October 2000, the veteran apparently suffered a syncopal 
episode and fell while shopping.  According to the 
certificate of death, the veteran died shortly thereafter of 
the immediate cause of cerebral edema due to a subdural 
hematoma, and other significant conditions contributing to 
death were an old myocardial infarction, and severe coronary 
arteriosclerosis.  The veteran's spouse filed an October 2000 
claim for VA death benefits.  

Of record is a January 2002 letter from the RO regarding the 
cause of death service connection claim based on radiation 
exposure, which asked the appellant to provided the following 
information regarding the incident of exposure involving a 
bomb:  Any evidence to corroborate the statement, such as 
letters from the veteran or others describing the event, or 
documentation from the military confirming the veteran's 
exposure to radiation, and completed a NA Forms 13055 and 
13075 for information to search alternative sources for 
existing military medical records.

A March 2002 records request for radiation activity revealed 
that service personnel records and a DD Form 1141 were fire 
related and the requested documents could not be 
reconstructed.  Another inquiry was sent to the Defense 
Threat Reduction Agency, who directed the RO to the 
Proponency Office for Preventive Medicine.  The RO's inquiry 
noted the following information concerning the veteran:  His 
service number, and that the claim involved service 
connection for arteriosclerotic disease due to radiation and 
that the veteran was in the Army at Camp Irwin, Barstow, in 
1957 during the alleged exposure.  A program manager replied 
in November 2002 and acknowledged the information concerning 
the veteran's time with US Army at Camp Irwin in 1957.  It 
contacted the US Army's repository for historical records of 
occupational radiation dosimetry, the US Army Ionizing 
Radiation Dosimetry Branch located in Alabama, which could 
not find any record of dosimetry for the veteran, and because 
the veteran was not enrolled in a personnel-monitoring 
program, this information strongly suggested that he was not 
occupationally exposed to ionizing radiation during his 
service.  The letter noted that the investigation and 
verification of existing occupational dosimetry data was the 
full extent of the programs research capabilities, and every 
avenue had been exhausted for further research.  

The appellant submitted a print-out from the internet of the 
Committee for Nuclear Responsibility that there was evidence 
ionizing radiation was an extremely important cause of the 
other biggest killer in the nation:  Ischemic/Coronary Heart 
Disease.  The appellant submitted another internet printout 
regarding possible effects of A-bomb radiation in survivors 
of Hiroshima and Nagasaki.  The article stated that 
pathological phenomena increase with age, and disorders that 
were common signs of pathological aging included disease 
associated with arteriosclerosis, such as myocardial and 
cerebral infarctions.  At the October 2003 personal hearing, 
the appellant testified that her husband had said he was 
flown and parachuted over the Nevada test site, and he was 
close to the bomb when it went off.  The veteran had goggles 
on, and could see the bones in his hand.  Additionally, the 
appellant testified that she first became aware of her 
husband's heartburn in 1958 when they met, that he told her 
he had heartburn in service and Army medics had informed him 
that it was heartburn, and that he did not seek medical 
attention after service for his heart because he thought it 
was just heartburn.  She opined that later in life after the 
veteran learned about his heart condition, he still referred 
to his chest pain as heartburn.


II.  Laws and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2003).


Radiation claim

Service connection for a condition, which is claimed to be 
attributable to ionizing radiation exposure during service, 
may be established in one of three different ways.  Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997).  First, there are 15 
types of cancer that are presumptively service connected.  38 
U.S.C. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. § 
3.311(b) provides a list of "radiogenic diseases" which 
will be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection can be established by "showing that the disease 
or malady was incurred during or aggravated by service," a 
task which "includes the difficult burden of tracing 
causation to a condition or event during service."  Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following:  All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2).

To consider service connection under section 3.311, the 
evidence must show the following:  (1) the veteran was 
exposed to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations.  
Id. § 3.311(b) (2002).  If any of the foregoing three 
requirements has not been met, service connection for a 
disease claimed as secondary to exposure to ionizing 
radiation will not be granted under section 3.311.  Id. § 
3.311(b)(1)(iii) (2003).

If a claim is based on a disease other than one of those 
listed above, VA shall nevertheless consider the claim under 
the preceding provisions provided that the claimant has cited 
or submitted competent scientific or medical evidence that 
the claimed condition is a radiogenic disease.  Id. § 
3.311(b)(4).  

Service Connection Secondary to Nicotine Dependence

As to claims based on the effects of tobacco products 
received by the VA after June 9, 1998, the law provides that 
a disability or death will not be considered service-
connected on the basis that it resulted from injury or 
disease attributable to the veteran's use of tobacco products 
during service.  38 C.F.R. § 3.300.  Although this law bars 
service connection based on the effects of tobacco use, 
service connection is possible if the disability was manifest 
in service or to the required degree within the presumptive 
period, or if it is otherwise shown that the disability is 
related to service on some basis other than use of tobacco 
products during service, or if secondary service connection 
is established for ischemic heart disease or other 
cardiovascular disease under § 3.310(b).  38 U.S.C.A. § 1103; 
38 C.F.R. § 3.300.  Section 3.310(b) provides ischemic heart 
disease or other cardiovascular disease developing in a 
veteran who has a service-connected amputation of one lower 
extremity at or above the knee or service-connected 
amputations of both lower extremities at or above the ankles, 
shall be held to be the proximate result of the service-
connected amputation.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).


III.  Analysis

Radiation claim 

The appellant does not contend that the veteran died of one 
of the 15 cancers in 38 C.F.R. § 3.309(d), therefore, the 
presumptive service connection generated by that regulation 
is not applicable to this case.  Also, the evidence of record 
does not indicate that the veteran died of any "radiogenic 
disease" listed in 38 C.F.R. § 3.311.  It is noted, however, 
that the appellant contends coronary artery disease should be 
considered a radiogenic disease, and in support of that 
contention, she submitted information from the internet that 
arteriosclerotic disease is a consequence of ionizing 
radiation.  Even if that evidence was found to be medically 
and scientifically competent, the first step in the initial 
review of the claim has not been met.  That is, there is no 
corroborating evidence of record that the veteran was exposed 
to radiation in-service.  

Particularly, when the veteran first filed a claim based on 
exposure, he did not render any objective evidence that 
coronary artery disease was a radiogenic disease.  The May 
1990 application to reopen the heart disease claim did not 
mention radiation exposure.  When there was an opportunity in 
1992 to readjudicate the radiation claim based on a recent 
court holding, it appeared that the veteran failed to retain 
representation to develop the claim.  The next application to 
reopen in 1993 voiced a different theory of service 
connection based on nicotine dependence.  The appellant 
raised the radiation issue in March 2001.  In January 2002, 
the RO sent a radiation development letter to the appellant 
seeking additional information.  The RO sent a January 2002 
request for personnel records and DD Form 1141.  The RO sent 
an April 2002 letter to the Defense Threat Reduction Agency, 
and a May 2002 letter to the Proponency Office for Preventive 
Medicine seeking corroboration of the veteran's exposure to 
radiation, and both requests submitted the details offered by 
the veteran in his submissions as well as the identifying 
information from his DD Form 214.  The information returned 
strongly suggested that the veteran was not occupationally 
exposed to ionizing radiation during his service.  The letter 
noted that the investigation and verification of existing 
occupational dosimetry data was the full extent of the 
programs research capabilities, and every avenue had been 
exhausted for further research.  

There is no evidence of record that establishes the veteran 
was exposed to radiation, and as per Pearlman v. West, 11 
Vet. App. 443, 447 (1998), VA has discharged its duty to 
assist.  Based on a theory of radiation exposure, the 
evidence does not show that heart disability was incurred in 
or aggravated by service.

Service Connection Secondary to Nicotine Dependence

In November 1998, the veteran was awarded service connection 
for coronary artery disease due to in-service nicotine 
dependence.  The veteran advanced, retracted, and then 
advanced this theory several time prior to the grant.  
Regardless, the September 1993 claim directly prior to the 
November 1998 rating decision (that granted service 
connection for coronary artery disease due to in-service 
nicotine dependence) raised the issue of smoking.  

Due to 38 C.F.R. § 3.300, and that the appellant's claim was 
filed in October 2000, the veteran's disability or death, 
however, will not be considered service-connected on the 
basis that it resulted from injury or disease attributable to 
the veteran's use of tobacco products during service.  See 
Kane v. Principi, 17 Vet. App. 97 (2003).  Moreover, the 
veteran's heart disease did not result from an amputation, 
and as such, is not subject to the exception in 38 C.F.R. 
§ 3.300.  

Direct Service Connection

The appellant contends that the veteran had heart disease in 
service as evidenced by his account of heartburn in service 
and directly after service.  The veteran apparently recounted 
that Army medics told him the sensation was heartburn.  The 
veteran did not seek medical treatment following service 
because he assumed whatever sensation he experienced was 
heartburn.  

It is noted, however, that the first medical evidence of 
record concerning the veteran's health condition is from 
1976, almost twenty years after the veteran was discharged.  
Though illustrating that coronary artery disease manifested 
in service is a task made less straightforward by the lack of 
service medical records, service medical records, while 
probative, are not the only means by which to establish 
service connection.  For example in this case, there is no 
other evidence of record, like treatment records shortly 
after service or a medical opinion, that the heart disease 
was incurred during service.  The same holds true for the 
contentions regarding high fat and cholesterol food.  The 
ultimate manifestation of the heart disease, as shown by a 
1976 medical record, is too remote from dates of active 
service to, alone, provide a basis for establishing service 
connection.  Cf. Hampton v. Gober, 10 Vet. App. 481, 482-83 
(1997) (recognizing where service medical records were 
unavailable, in view of short passage of time between the 
veteran's discharge and claim, case should be re-examined); 
Rose v. West, 11 Vet. App. 169, 170-72 (1998) (recognizing 
that evidence of repeated treatment after service and "buddy 
statements" can help confirm the in-service event).  

Thus, there is no evidence that the veteran's coronary artery 
disease was incurred or aggravated in service.  Because the 
preponderance of the evidence is against the claim, the claim 
of service connection for the veteran's death must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



REMAND

In light of the VCAA, further evidentiary development is 
necessary.  The appellant contends that VA gave the veteran a 
drug called cisapride.  Of record is a photocopy of a 
prescription for cisapride for the veteran, with one 
remaining refill before May 18, 2000, and the prescription 
was to run out in August 2003.  Also of record is a June 2000 
letter apparently sent to the veteran advising him the 
company that made cisapride had informed VA that some serious 
heart problems had been reported in patients taking the drug.  
In most of the cases the problems occurred when cisapride was 
used in patients with known risk factors.  These risk factors 
included drug interactions, certain heart rhythm problems, 
and low calcium, potassium or magnesium levels.  Because of 
the these problems, the manufacturer intended to remove 
cisapride from the hospital.  

In the March 2004 SSOC, the RO cited an October 2001 VA 
memorandum that addressed certain allegations made by the 
appellant concerning VA medical care.  That investigatory 
memorandum, however, did not address the cisapride issue.  
Rather, it decided that an allegation concerning the drugs 
Coumadin, Adactone, and Lasix, was unfounded, as well as 
other allegations concerning lapses in courtesy, and delay in 
diagnosis or treatment. 

As such, development is needed, as well as a medical opinion 
concerning the use of cisapride in relation to the veteran's 
medical history.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  The RO 
should attempt to establish the facts 
regarding the veteran taking cisapride, 
such as, for example, the length of 
time the veteran took the drug.

2.  The RO should arrange for an 
assessment by a cardiologist for the 
purpose of obtaining an opinion as to 
whether it is at least as likely as not 
that the veteran's taking of cisapride 
resulted in additional disability or 
death.  If the examiner concludes that 
the veteran has such an additional 
disability, he or she should provide an 
opinion as to whether the proximate 
cause of the additional disability was 
(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing the surgical 
treatment or (B) an event not 
reasonably foreseeable.

3.  Then, the RO should readjudicate 
the appellant's claim.  If the 
determination of the claim remains 
unfavorable to the veteran, the RO 
must issue a supplemental statement of 
the case and provide her a reasonable 
period of time to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



